Citation Nr: 1742486	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-33 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a finding of total disability based upon individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to a disability rating in excess of 20 percent for lumbar spondylosis with degenerative changes at L4-L5 and L5-S1 levels.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a September 2013 videoconference hearing.  A copy of the transcript is associated with the claims file.

In June 2016 the Board rendered a decision on the Veteran's claim.  In February 2017 the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case pursuant to a Joint Motion for Remand (JMR).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Veteran's appeal for TDIU was pending, the RO denied a claim for an increased rating for the Veteran's service-connected low back disability in a May 2016 rating decision.  Subsequent to the February 2017 JMR, the Veteran's attorney filed a timely notice of disagreement with the May 2016 RO rating decision.  Accordingly, the Veteran has appropriately initiated the appellate process respecting that claim, and VA has a duty to issue a statement of the case as to that issue so that the Veteran may complete an appeal by filing a substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of entitlement to a disability rating in excess of 20 percent for lumbar spondylosis with degenerative changes at L4-L5 and L5-S1 levels requires remanded at this time.

The Board is aware that the RO has noted the filing of a notice of disagreement, and is presumably taking steps to process such, to include issuance of a statement of the case.  The Board would not normally direct the RO to take steps it is already pursuing, but in this case review of the JMR and the attorney's other arguments shows that the issue of TDIU currently on appeal is inextricably intertwined with the issue of entitlement to an increased rating for the low back disorder.  Therefore, a final decision on the issue of TDIU cannot yet be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Accordingly, review of the TDIU issue must be deferred until action with respect to the claim for an increased rating for the service-connected low back disorder is completed.  

Accordingly, the case is REMANDED for the following action:

The AOJ is directed to promulgate a statement of the case on the issue of disability rating in excess of 20 percent for lumbar spondylosis with degenerative changes at L4-L5 and L5-S1 levels.  This issue should be returned as being on appeal to the Board only if a timely substantive appeal is received.  Even if a timely appeal with respect to this issue is not perfected, the case must still be returned to the Board so that the issue of TDIU can ultimately be addressed.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

